Citation Nr: 1747237	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990, and from November 1990 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The jurisdiction of these matters was transferred to Fargo, North Dakota.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The only VA examination of record that discusses the Veteran's low back is an April 2013 examination that was conducted in connection with the claim for nonservice-connected disability pension benefits.  The examiner did not provide an etiological opinion.  The Veteran has identified an in-service event of carrying heavy equipment in service, competent evidence of low back pain indicating a current disability, and an indication that the two may be associated.  Therefore, a VA examination is warranted and should be scheduled upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The April 2013 examination similarly noted but did not discuss the etiology of several foot disabilities, namely pes planus, hammer toes, and bilateral bunions with metatarsalgia.  The Veteran has identified an in-service event of walking with military boots that provided insufficient support, and contends that his in-service complaints of ankle pain are related to his current foot disabilities.  Upon remand, a VA examination should be scheduled as to the Veteran's foot disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified at his hearing that he was granted disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The Veteran has not indicated which disabilities were the basis of this SSA decision.  The VA examination of record indicates that the Veteran does not have a current hearing loss disability.  If SSA records contain hearing examination results that indicate a hearing loss disability, then those records are highly relevant to the hearing loss claim.  Therefore, it is necessary to remand this issue to obtain SSA records that may have a bearing on the claim of entitlement to service connection for a hearing loss disability.  

The SSA records are also relevant to the claim of entitlement to nonservice-connected disability pension benefits.  Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) The Veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) The Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) The Veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23  and 3.274. 38 U.S.C.A. §§ 1502, 1521(j).  The Veteran's testimony indicates that the Veteran was found unemployable due to his disabilities by SSA, which is relevant to the requirements set out above.  The Veteran should also be asked to provide updated financial information that considers his SSA income to ensure that he meets the income and net worth requirements.    

The Veteran contends that he has an acquired psychiatric disability due to experiencing sexual assault in service, and has pointed to the fact that he took an offer for early separation from service as evidence corroborating this stressor.  His DD214 does show the Veteran left service in February 1992, which is seven months after the sexual assault.  The separation code on the DD214 is LCC, which corresponds to early release.  The explanation given is the convenience of the government, 1992 early transition program.  The Veteran has argued that before the sexual assault, he intended to make the Army his career, but after the assault he took the offer of early separation because he was afraid.  The Board finds that, allowing the Veteran the benefit of the doubt, this acceptance of an early release is comparable to a request for transfer to another military duty assignment, and is sufficient to corroborate in-service sexual assault under the standards set forth in 38 C.F.R. § 3.305(f)(5).  Therefore, a VA examination is warranted regarding acquired psychiatric disability, and should be scheduled upon remand.

In December 2011 and December 2012, the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for a private hospital in Germany where he sought treatment after his sexual assault.  VA attempted to obtain these records from the National Personnel Records Center (NPRC), but that the NPRC did not have them.  An August 2013 memorandum indicates that all efforts to obtain the needed military information have been exhausted, and that further attempts are futile.  However, the German hospital in question is a private facility, not a military one.  Reasonable attempts should be made to obtain these records directly from the private hospital.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Veteran's wife testified at the May 2017 hearing that she called the police in Forsyth County between 2011 and 2013 because of the Veteran's erratic behavior, but that she did not think a police report was filed.  An attempt should also be made to obtain any record of this incident, if such a record exists.

In January 2013, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, indicating that he received psychiatric treatment from the VA Medical Center in Cincinnati in 2012.  These records have not been associated with the claims file, and should be obtained upon remand.  The claims folder should also be updated to include VA treatment records compiled since March 6, 2012, from the VA Medical Center in Salisbury, North Carolina.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina, and all associated outpatient clinics dated from March 6, 2012 to the present.  Obtain all records of the Veteran's treatment from the Cincinnati VA Medical Center, to include records from 2012.  The AOJ should also determine whether the Veteran has sought treatment in the Fargo VA Health Care System, and if so, the AOJ should request the treatment records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization, contact the Forsyth County Sheriff's Office in Winston-Salem, North Carolina and request any records related to an incident between 2011 and 2013 when the Veteran's wife called the police due to her concern about the Veteran's erratic behavior.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

4.  After obtaining any necessary authorization, request records of the Veteran's August and September 1991 treatment from the German hospital DRK-E-K, which is identified in a December 2012 VA Form 21-4142.  Please note that this is not a military hospital.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

5.  After completing all of the above development, schedule the Veteran for a VA psychiatric examination.  The examiner is to review the claims file, and determine if it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability that was caused by service, to include an in-service sexual assault in August 1991.  Any opinion offered must be supported by a complete rationale.

6.  Schedule the Veteran for a VA examination as to the low back and feet with an appropriate examiner.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that is caused by or was incurred in service?  The examiner is to address the Veteran's contention that his low back pain is due to carrying heavy equipment in service.  The examiner is advised that the Veteran did report low back pain when inhaling in a March 1991 treatment note in his service treatment records (STRs).

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a foot disability, to include pes planus, hammertoes, and bilateral bunions with metatarsalgia, that is caused by service?  The examiner is to address the Veteran's contention that the foot disabilities are the result of being issued military boots with improper support during service, and that his ankle issues during service were related to his foot problems.  The Veteran's STRs do contain February 1989 notations of ankle sprain and right ankle pain.  The November 1990 entrance examination for the Veteran's second period of service indicates mild asymptomatic pes planus.  The Veteran contends that he did not participate in any strenuous activity between his periods of service that would result in pes planus.

Any opinion offered must be supported by a complete rationale.

7.  Contact the Veteran and request that he submit financial status information documenting his assets, income, and expenses, to include unreimbursed medical expenses, that takes into consideration his income from SSA and any other change to his income since the information was last provided in May 2010.

8.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




